Citation Nr: 1808992	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  09-27 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD) and depression/depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1959 to April 1962.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In October 2013, the Board denied the claim of entitlement to service connection for PTSD and remanded the issue of entitlement to service connection for depression/depressive disorder. 

In April 2016, the Board vacated its October 2013 decision after finding that the Veteran was never afforded the Travel Board hearing he requested in November 2012.  The Board remanded the issues of entitlement to service connection for PTSD and depression/depressive disorder to afford the Veteran a hearing. 

The Veteran testified at a February 2017 Travel Board hearing.  The Board, however, was unable to produce of transcript of that hearing.  As such, the Board offered the Veteran another opportunity to testify at a new hearing pursuant to 38 C.F.R. § 20.717.  In December 2017, the Veteran was afforded another Travel Board hearing.  A transcript of the hearing is of record.  

As reflected on the title page, the Board has recharacterized the issue on appeal to include any potentially relevant psychiatric claims raised in the record to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.

REMAND

The Veteran appeals the denial of service connection for an acquired psychiatric disability to include PTSD and depression/depressive disorder.  During his December 2017 hearing, he expressed that he was vehicle driver during service.  He discussed tensions on the German border during the Berlin Crisis.  He also recalled that in 1960, he was stationed in Germany when an incident occurred which took the lives of 18 men.  He stated that while in the mess hall, mortars were fired over them and that one fell taking the lives of 18 men.  He submitted an article on the event called the "Angry Annie Accident."  The article details how, on September 2, 1960 in Germany, after roll call 16 soldiers were killed and 27 wounded when a 200 pound artillery shell landed amongst them.  It was labeled the worst U.S. ground training accident of the entire Cold War.  

Although the Veteran was afforded a VA examination in relation to his claim in January 2012, the Board notes that there has been no attempt to verify his stressor and/or obtain his complete personnel record.  On remand, an attempt should be made to verify the Veteran's claimed stressor and, if verified, afford him another VA examination.  Ongoing treatment records should also be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the file any outstanding VA treatment records since 2012. 

2. Contact the appropriate service department and attempt to obtain any outstanding personnel records.  In doing so, an attempt should be made to verify the Veteran's location on September 2, 1960.  All attempts to procure such records must be documented in the file.  If no records are available, a negative response must be included in the record.

3. If the Veteran's stressor is verified, then schedule him for a VA examination to determine the nature and etiology of his acquired psychiatric disability.  As to each and every psychiatric disorder diagnosed at the examination, or diagnosed in the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's disability had its onset in service or is causally related to service.  The examiner is asked to:

(a) Clarify whether the Veteran has PTSD per the DSM-IV criteria or not.  If PTSD is diagnosed, the VA examiner must opine whether the Veteran's PTSD is attributable to his fear of hostile military or terrorist activity in service-such as from incoming artillery, small arms fire, sniper fire, or mortar attack and/or whether his symptoms are related to his claimed stressor.  

(b) Identify all other diagnosed acquired psychiatric disorders manifested by the Veteran since service discharge even if currently asymptomatic; and  provide opinion as to whether it is at least as likely as not, i.e., is there a 50/50 chance that any psychiatric disability, diagnosed on examination or in the record, had its onset in service or was caused by service.  In providing these opinions, the examiner's attention is directed towards the testimony of the Veteran concerning the tensions on the German border during the Berlin Crisis and his being in close proximity when mortars took the lives of soldiers around him.  

A complete, well-reasoned rationale must be provided for any opinion offered.  The examiner should reconcile any opinion with the service treatment and personnel records, any post-service diagnoses, lay statements and testimony of the Veteran.  

4. Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should readjudicate the remanded issue.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

